WELLS, Judge.
In one of his assignments of error, defendant contends that the trial court erred in failing to require the State to offer the actual stolen property, the tractors, into evidence to establish the fact that the tractors recovered by the officers were the same tractors defendant allegedly stole. Defendant argues that the trial judge should have required the State to offer the actual stolen property, which had been recovered by the officers and returned to its rightful owner, into evidence because defendant had a right to inspect the tractors and because the State was required by the best evidence rule to offer the original “writing” in order to prove what the serial numbers on the tractors’ identification plates were. We disagree with defendant and hold that the State was not required to offer the tractors into evidence.
While pursuant to G.S. 15A-903(d) defendant had a right to inspect the tractors because they were tangible objects obtained from defendant, the record does not show that defendant made a timely motion to assert this statutory right of discovery, as he must under G.S. 15A-902. Under these circumstances, defendant may not argue that he was denied his right to inspect the tractors by the mere failure of the State to offer them into evidence.
Witness Ashworth testifed that the tractors that were recovered by the Sheriffs Department were the same tractors as were taken from the tractor company. Detective Gray testified, over defendant’s general objection, as to what the serial numbers *127on the recovered tractors were. Defendant’s contention that the best evidence rule required the State to offer the tractors into evidence because, as the original writings, they are the best evidence of what the serial numbers of the tractors are, presents the question of whether the best evidence rule applies to inscribed chattels. We hold that the best evidence rule did not require that the actual serial number inscription on the tractors be introduced, and that Ashworth’s oral testimony as to the serial numbers was competent to establish the inscription of the serial numbers on the tractors. This assignment is overruled.
In another of his assignments of error, defendant contends that there was insufficient evidence to establish that defendant ever possessed the tractors. Defendant argues that the State relied on the doctrine of recent possession and that this doctrine merely raised a “presumption” which defendant had rebutted. The inference that the person in possession of stolen goods is the thief arises upon proof beyond a reasonable doubt that the property described in the indictment was stolen, that the property which defendant possessed was the same property, and that the possession was recently after the larceny. State v. Fair, 291 N.C. 171, 229 S.E. 2d 189 (1976). Proof of these elements does not raise any presumption; the State has the burden of proving every element of larceny. Id. Proof of these requisite elements permits an inference of fact that the person found in possession of the property was the one who stole it. Id. Inferences are for the jury to draw. Defendant’s evidence which tended to show that defendant did not possess the stolen property was for the jury to consider in light of the State’s evidence which tended to show the defendant’s guilt. The State’s evidence was sufficient to support the jury’s verdict. This assignment is overruled.
We have carefully examined defendant’s other assignments of error and find them to be without merit.
Defendant received a fair trial, free of prejudicial error.
No error.
Chief Judge Vaughn and Judge Braswell concur.